IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10031
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID ALLEN WILLIAMS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-112-1-Y
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Allen Williams appeals his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g).   Williams contends that 18 U.S.C. § 922(g) is

unconstitutional as applied in his case because it lacks a

sufficient nexus to interstate commerce; therefore, the factual

basis supporting his guilty plea was inadequate.   Williams

concedes that this circuit has held 18 U.S.C. § 922(g)

constitutional, but argues that our prior decisions may no longer

be good law in light of the Supreme Court's recent opinions in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10031
                                -2-

Jones v. United States, 529 U.S. 848 (2000), and United States v.

Morrison, 529 U.S. 598 (2000).

     "This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question."     See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.)(citation

omitted), cert. denied, 528 U.S. 863 (1999).   The cases cited by

Williams do not affect this determination and, therefore, cannot

serve to support a challenge to a conviction under 18 U.S.C.

§ 922(g).   See United States v. Daugherty, 264 F.3d 513, 518 (5th

Cir. 2001).

     AFFIRMED.